EXHIBIT 10.13

 

LOGO [g461080g40t83.jpg]

HAND DELIVERED

March 12, 2012

Mr. Perry Van Crocker, Jr.

AuraSense Therapeutics, LLC

Vice President Commercial Development

1801 Maple Avenue, Suite 4301

Evanston, IL 60201

 

RE:    Lease Agreement between FC SKOKIE SPE, LLC (“Landlord”) and AURASENSE
THERAPEUTICS, LLC (“Tenant”) dated February 13, 2012

Dear Mr. Crocker,

Pursuant to Section 2.5 of the above referenced lease this is to confirm that
the Initial Rent Commencement Date shall be March 12, 2012 and that the Delayed
Rent Commencement Date shall be August 12, 2012.

Please indicate your concurrence with the above by countersigning a copy of the
letter and returning a copy to me.

If you have any questions please don’t hesitate to contact me.

Sincerely,

 

Michael Farley

Asset Management

   AURASENSE THERAPEUTICS, LLC    /s/Percy Van Crocker, Jr.

/s/Michael Farley

   By:       Date: 3/12/2012

 

cc:

   David Giljohann, AuraSense    Rich Groh, Forest City    Kathryn Brown,
Esquire    Scott Brandwein, CBRE

MF/mmm

 

LOGO [g461080g48n90.jpg]